FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT THIS FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Amendment”) is effective as of the 9th day of December, 2011, by and among (i) (a) PHNTUS ARBOR GARDENS INC., a California corporation, (b) PHNTUS AUSTIN GARDENS INC., a California corporation, (c) PHNTUS BECKETT MEADOWS LLC, a Delaware limited liability company, (d) PHNTUS CANTERBURY WOODS LLC, a Delaware limited liability company, (e) PHNTUS CHARLESTON GARDENS LLC, a Delaware limited liability company, (f) PHNTUS CREEKSIDE LLC, a Delaware limited liability company, (g) PHNTUS DESERT SPRINGS LLC, a Delaware limited liability company, (h) PHNTUS HERITAGE HILLS LLC, a Delaware limited liability company, (i) PHNTUS KP SHREVEPORT LLC, a Delaware limited liability company, (j) PHNTUS LAKES LLC, a Delaware limited liability company, (k) PHNTUS LO CAPE MAY LLC, a Delaware limited liability company, (l) PHNTUS LO FOLSOM INC., a California corporation, (m) PHNTUS LO JOLIET LLC, a Delaware limited liability company, (n) PHNTUS LO ROCKFORD LLC, a Delaware limited liability company, (o) PHNTUS OAK HOLLOW LLC, a Delaware limited liability company, (p) PHNTUS PINEHURST LLC, a Delaware limited liability company, (q) PHNTUS PINE MEADOW LLC, a Delaware limited liability company, (r) PHNTUS PINES AT GOLDSBORO LLC, a Delaware limited liability company, (s) PHNTUS QUAIL RIDGE LLC, a Delaware limited liability company, (t) PHNTUS RICHLAND GARDENS LLC, a Delaware limited liability company, (u) PHNTUS SILVERLEAF MANOR LLC, a Delaware limited liability company, and (v) PHNTUS STONEBRIDGE LLC, a Delaware limited liability company (individually and collectively, “Borrower”), (ii) EMERITUS CORPORATION, a Washington corporation (“Guarantor”; together with Borrower, “Borrower Parties”), (iii) BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company (“Lender”), and (iv) FANNIE MAE, the corporation duly organized under the Federal National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws of the United States (“Fannie Mae”). RECITALS A.Borrower Parties entered into that certain Master Credit Facility Agreement, dated as of April 1, 2008 (as amended, restated, modified, or supplemented from time to time, the “Master Agreement”) by and among (i) Borrower Parties and (ii) CAPMARK FINANCE INC., a California corporation (“Original Lender”). B.All of Original Lender’s right, title and interest in the Master Agreement and the Loan Documents executed in connection with the Master Agreement or the transactions contemplated by the Master Agreement have been assigned to Fannie Mae pursuant to that certain Assignment of Master Credit Facility Agreement and other Loan Documents, dated as of even date with the Master Agreement (the “Assignment”).Lender has acquired certain loan origination and servicing assets of Capmark Financial Group Inc., including, without limitation, the Loan Documents executed in connection with the Master Agreement.Fannie Mae has not assumed (i) any of the obligations of Lender under the Master Agreement to make Future EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 1 Advances or (ii) any of the obligations of Lender which are servicing obligations delegated to Lender as servicer of the Advances.Fannie Mae has designated Lender as the servicer of the Advances contemplated by the Master Agreement. C.The parties are executing this Amendment pursuant to the Master Agreement to reflect the release of the Mortgaged Property commonly known as Emeritus at Desert Springs located in El Paso County, Texas (the “Release Property”) from the Collateral Pool. NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and agreements contained in this Amendment and the Master Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, hereby agree as follows: Section 1.Recitals.The recitals set forth above are incorporated herein by reference as if fully set forth in the body of this Amendment. Section 2.Release of Mortgaged Property. The Release Property is hereby released from the Collateral Pool under the Master Agreement.Except as otherwise set forth in Section 18 of the Security Instrument, PHNTUS DESERT SPRINGS LLC, a Delaware limited liability company, is hereby released as a Borrower from the Master Agreement and the Loan Documents. Section 3.Exhibit A.Exhibit A to the Master Agreement is hereby deleted in its entirety and replaced with the Exhibit A attached to this Amendment. Section 4.Capitalized Terms.All capitalized terms used in this Amendment which are not specifically defined herein shall have the respective meanings set forth in the Master Agreement. Section 5.Full Force and Effect.Except as expressly modified by this Amendment, all terms and conditions of the Master Agreement shall continue in full force and effect. Section 6.Counterparts.This Amendment may be executed in counterparts by the parties hereto, and each such counterpart shall be considered an original and all such counterparts shall constitute one and the same instrument. Section 7.Applicable Law.The provisions of Section 13.06 of the Master Agreement (entitled “Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Amendment by this reference to the fullest extent as if the text of such provisions were set forth in their entirety herein. [The rest of this page has been intentionally left blank.] EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 2 IN WITNESS WHEREOF, the parties hereto have signed and delivered this Amendment under seal (where applicable) or have caused this Amendment to be signed and delivered under seal (where applicable), each by its duly authorized representative.Where applicable law so provides, the parties hereto intend that this Amendment shall be deemed to be signed and delivered as a sealed instrument. BORROWER: PHNTUS ARBOR GARDENS INC., a California corporation By: Emeritus Corporation, a Washington corporation, its sole shareholder By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS AUSTIN GARDENS INC, a California corporation By: Emeritus Corporation, a Washington corporation, its sole shareholder By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS BECKETT MEADOWS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-1 PHNTUS CANTERBURY WOODS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn (SEAL) Eric Mendelsohn Senior Vice President Corporate Development PHNTUS CHARLESTON GARDENS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS CREEKSIDE LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-2 PHNTUS DESERT SPRINGS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS HERITAGE HILLS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn (SEAL) Eric Mendelsohn Senior Vice President Corporate Development PHNTUS KP SHREVEPORT LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-3 PHNTUS LAKES LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS LO CAPE MAY LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS LO FOLSOM INC, a California corporation By: Emeritus Corporation, a Washington corporation, its sole shareholder By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-4 PHNTUS LO JOLIET LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS LO ROCKFORD LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS OAK HOLLOW LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 - S-5 PHNTUS PINEHURST LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS PINE MEADOW LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS PINES AT GOLDSBORO LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn (SEAL) Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-6 PHNTUS QUAIL RIDGE LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS RICHLAND GARDENS LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development PHNTUS SILVERLEAF MANOR LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-7 PHNTUS STONEBRIDGE LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its sole member By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-8 GUARANTOR EMERITUS CORPORATION, a Washington corporation By:/s/Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-9 LENDER: BERKADIA COMMERCIAL MORTGAGE LLC, a Delaware limited liability company By:/s/Allen Sullivan Name:Allen Sullivan Title:Authorized Representative (Signatures continue on next page) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-10 FANNIE MAE: FANNIE MAE, the corporation duly organized under the Federal National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized and existing under the laws of the United States By:/s/Michael W. Dick Name:Michael W. Dick Title:Asst. Vice President EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 S-11 EXHIBIT A SCHEDULE OF MORTGAGED PROPERTIES AND INITIAL VALUATIONS Borrower Property Name & Address Initial Valuation PHNTUS ARBOR GARDENS INC., a California corporation Arbor Gardens at Corona 2005 Kellogg Avenue Corona, California92870 (Riverside County) PHNTUS AUSTIN GARDENS INC, a California corporation Austin Gardens 2150 W. Kettleman Lane Lodi, California95242 (San Joaquin County) PHNTUS BECKETT MEADOWS LLC, a Delaware limited liability company Beckett Meadows 7709 Beckett Road Austin, Texas78749 (Travis County) PHNTUS CANTERBURY WOODS LLC, a Delaware limited liability company Canterbury Woods 100 Garfield Avenue Attleboro, Massachusetts02703 (Bristol County) PHNTUS CHARLESTON GARDENS LLC, a Delaware limited liability company Charleston Gardens 800 Association Drive Charleston, West Virginia25311 (Kanawha County) PHNTUS CREEKSIDE LLC, a Delaware limited liability company Creekside 2000 West Spring Creek Parkway Plano, Texas75023 (Collin County) PHNTUS HERITAGE HILLS LLC, a Delaware limited liability company Heritage Hills 3607 Weems Road Columbus, Georgia31909 (Muscogee County) PHNTUS KP SHREVEPORT LLC, a Delaware limited liability company Kingsley Place Shreveport 7110 University Drive Shreveport, Louisiana71105 (Caddo Parish) PHNTUS LAKES LLC, a Delaware limited liability company The Lakes 7460 Lake Breeze Drive Fort Meyers, Florida33907 (Lee County) PHNTUS LO CAPE MAY LLC, a Delaware limited liability company Loyalton of Cape May 591 Route 9 South Cape May, New Jersey08210 (Cape May County) PHNTUS LO FOLSOM INC, a California corporation Loyalton of Folsom 780 Harrington Way Folsom, California95630 (Sacramento County) PHNTUS LO JOLIET LLC, a Delaware limited liability company Loyalton of Joliet 3320 Executive Drive Joliet, Illinois60431 (Will County) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 A-1 PHNTUS LO ROCKFORD LLC, a Delaware limited liability company Loyalton of Rockford 1545 Temple Lane Rockford, Illinois61112 (Winnebago County) PHNTUS OAK HOLLOW LLC, a Delaware limited liability company Oak Hollow 2on Dodson Parkway Bedford, Texas76095 (Tarrant County) PHNTUS PINEHURST LLC, a Delaware limited liability company Pinehurst 5403 Plantation Drive Tyler, Texas75703 (Smith County) PHNTUS PINE MEADOW LLC, a Delaware limited liability company Pine Meadows 107 Fox Chase Drive Hattiesburg, Mississippi39401 (Forrest County) PHNTUS PINES AT GOLDSBORO LLC, a Delaware limited liability company Pines at Goldsboro 380 Country Day Road Goldsboro, North Carolina27530 (Wayne County) PHNTUS QUAIL RIDGE LLC, a Delaware limited liability company Quail Ridge 5204 Elgin Avenue Lubbock, Texas79413 (Lubbock County) PHNTUS RICHLAND GARDENS LLC, a Delaware limited liability company Richland Gardens 770 W. Gage Boulevard Richland, Washington99352 (Benton County) PHNTUS SILVERLEAF MANOR LLC, a Delaware limited liability company Silverleaf Manor 4555 35th Avenue Meridian, Mississippi39305 (Lauderdale County) PHNTUS STONEBRIDGE LLC, a Delaware limited liability company Stonebridge 9271 White Rock Trail Dallas, Texas75238 (Dallas County) EMERITUS/Berkadia (Release of Desert Springs) First Amendment to Master Credit Facility Agreement DC2/1208478v2 A-2
